Felton, J.
The court did not err in overruling the demurrers to the petition.
The certificate provided on its face: “Unity Life Insurance Company . . will - pay to Dr. Benjamin Taylor Beasley, the insured, one thousand dollars upon the maturity of this certificate as a contingent endowment as defined under ‘Contingent Endowment’ on the second page hereof and subject to the provisions therein set forth, or to the insured’s wife . . , the beneficiary, one thousand dollars upon receipt of due proof of death of the insured before the maturity of a contingent endowment hereunder. This contract *280is made in consideration of . . the payment in advance of the sum of $7.71 . . and . . .of the payment of a like sum . . on or before the first day of each month and . . until this certificate shall mature as a contingent endowment or until the prior death of the insured.” (Italics ours.) This contract was an entire contract, written and continued in consideration of the payment of a single premium. Upon its face the endowment feature is the primary feature, but whether it is primary or equally as important and vital as the life-insurance feature, it is a vital part of the contract. The right of an insured to have the opportunity, for which he has paid, of receiving $1000 during, his lifetime is quite as valuable, if not more so, as to have that amount paid to a beneficiary at his death. The repudiation of one of two vital obligations in an entire contract is a repudiation of all of it. Code, § 20-112. The insured in this case elected to rescind, accepting the company’s anticipatory breach, which he had a right to do. Royal Arcanum v. Lester, 56 Ga. App. 527 (193 S. E. 259); Bankers Health & Life Insurance Co. v. James, 177 Ga. 520 (170 S. E. 357). The by-laws or resolutions by the company increasing the death benefit to $2000 and taking away the endowment privilege, or right, materially altered the contract without the insured’s consent and were not binding on him. Eminent Household of Columbian Woodmen v. Bryant, 59 Ga. App. 283 (200 S. E. 321) ; Willis v. Sovereign Camp W. O. W., 29 Ga. App. 470 (116 S. E. 52). Code, § 56-1610, does not contemplate such a material alteration of the contract as appears in this case. The contract in this case is not primarily a life insurance contract and the cases cited by the plaintiff in error are not applicable to the facts here, the eases being those of Farrow v. State Mutual Life Insurance Co., 22 Ga. App. 540 (96 S. E. 446) ; Columbian Mutual Life Insurance Co. v. Garter, 58 Ga. App. 150 (197 S. E. 925); Moore v. Prudential Insurance Co., 56 Ga. App. 356 (192 S. E. 731). The court did not err in denying a new trial.

Judgment affirmed.


Stephens, P. J., and Sutton, J., concur.